DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 19 January 2022.  Claims 1, 10 and 19 have been amended.  Claims 5 and 14 have been cancelled.  Claims 23 and 24 have been added.  Claims 1-4, 6013 and 15-24 are currently pending and have been examined.  

Allowable Subject Matter
Claims 1-4, 6-13 and 15-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Under 35 U.S.C 101 

Step 1: Statutory Category?   
The claims recite a series of steps and, therefore, are a process.

Step 2A- Prong 1: Judicial Exception Recited? 

The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, eligible because it does not recite a judicial exception.

Step 2A- Prong 2: Integrated into a Practical Application? 

The claims recite the combination of addental elements of establishing by a cloud-based server a communication channel with merchant device for receiving a product information characterized the product from merchant device via the communication channels, sensor communicatively coupled to the merchant device for acquired a product information, the measurement, light sensor acquires storage brightness data, a thermometer that acquires the storage temperature data and cloud-server for performing the calculating and the transmitting promotion to purchases to the sure devise  steps based received and calculated the remaining life of the  product information.    The claim as a whole integrates the mathematical concept into a practical application.  Specifically, the additional elements recite a specific manner   transmitting eligible because it is not directed to the recited judicial exception.

Under 35 U.S.C 103(a) rejections:

Brown (US Pub., 2016/00086146 A1) discloses a method, system and computer program product for shelf life expiration date management for smart refrigerators [remaining life of a product] a list of the different food items can be provided to the smart refrigerator [merchant device], for example from storage in the loyalty program card or RFID dongle, or as transmitted from the point of sale computer system to the smart refrigerator over a computer communications network (see abstract).    An expiration date manager 300A can execute in conjunction with the point of sale system 220 and in concert with different expiration data clients 300B disposed in respectively different ones of the smart refrigerator computing systems 240(paragraph [0019]) and alternatively, the expiration data manager 300A can include program code to select a particular one of the smart refrigerator computing systems 240 corresponding to the identified consumer, and to forward to the particular one of the smart refrigerator computing systems 240 over the network 230 the list 260 of the purchased food items by the consumer (paragraph [0020]) and retrieved locally from a data store of expiration dates mapped to different food items and alert a consumer to an expired product in comparing the records of the expiration date table 250 to a current date (paragraph [0021]).

Debord et al (US Patent No., 7,675,424 B2) discloses an electronic assembly may be contained in a label that performs time-temperature integration (TTI) and indicates that time and/or temperature levels have been reached that may compromise the quality, shelf life, or safety of the item to which the label is affixed.  The labeling system includes circuitry that measures and calculates, and indictor(s) that signal that the time has come for discounted sale, and, later, that the time has come for disposal rather than sale (abstract and Col. 2, lines 1-5).

Pitchers (US Pub., 2007/0258048 A1) discloses the tag (210) is arranged to determine when the package (240) has been opened and, in response to opening of the package (240), a timer (214) is triggered to measure time elapsed following opening of the package (240).  Such that data representative of an expiration status of the product can be provided. Temperature sensing means (215) may also be provided to monitor the storage condition of the products after opening of the package (240), and to adjust the expiration status accordingly (abstract), food items, the labeling system includes circuity that measures and calculates, and indicates(s) that signal that the time has come for discounted sale (Col. 1, lines 63-64)detecting spoilage through incorporation of one or several electronic timers and/or one or serval temperature sensing and TTI calculation means into a portable disposable label or similar package type, suitable to particular product applications .., calculation for determining spoilage and/or indicting percentage for example to provide advance waring  (Col. 2, lines 22-40) and it is an object of the present invention to decrease timeout periods, (of the terminal counts of counter 31 in 

Syed et al (US Pub., No., 2014/0151538 A1) discloses the environmental sensor includes a semiconductor substrate including a light sensor, a surface through which ambient light can pass to reach a light sensor and a light source operable to illuminate the surface, whereby at least some of the light from the light source is reflected by the surface onto the light sensor (abstract), paragraph [0006], discloses an environment sensor is the refrigerator, the can determines the level of for example NH3 or other freshness of food related gases (paragraph [0006]).
Johnson (US Patent No., 10,373,472 B2) discloses computing device receives an identification of a food item located in a compartment of the refrigerator. The application then receives a chemical sensor reading from the refrigerator, wherein the chemical sensor reading represents a measured amount of a chemical associated with spoilage of the food item. Subsequently, the application determines that the measured amount of the chemical associated with spoilage of the food item exceeds a threshold amount of the chemical associated with spoilage of the food item. Finally, the application sends a notification to the client device(abstract) and the spoilage identification application 513 can include a copy of an image of the spoiled food taken by a camera 103.  In such instance, the spoilage identification application 513 can further highlight the food item 519 to make clear to the user which food items 519 has spoiled (Col. 8, lines 44-49).

However, none of the above reference either alone or in a combination, teaches, suggest or discloses “the received product information  characterizing the product from the merchant devise , the product information include one measurement characterizing the product acquired by at least one sensor, at least the measurement  include storage brightness data characterizing the level of light within the merchant device measured over a period of time  the brightness data acquires by the light sensor and calculating a percent depreciation of the product based on the received storage brightness data”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682